Citation Nr: 1417645	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-08 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether a notice of disagreement (NOD) received by VA on January 11, 2010, was timely filed with respect to a December 2008 rating decision. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1986 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned during a videoconference hearing in March 2012.  At that time, she submitted additional evidence accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  Correspondence from the RO dated on December 31, 2008, informed the Veteran that service connection was granted for osteoarthritis of the bilateral first metatarsal phalangeal joint, rated as 10 percent disabling effective November 30, 2007; that service connection was denied for depression, bilateral pes planus, bilateral plantar fasciitis, bilateral foot pain, right foot tibialis externum, scar and neuralgia related to excision of the navicular bone on the left foot, chronic left 
foot callus formation, bilateral abnormal pronation; and that new and material evidence had not been submitted to reopen a claim for service connection for a back condition.  The December 31, 2008, correspondence also advised the Veteran of her procedural and appellate rights, and how to appeal.

2.  Correspondence from the Veteran expressing her disagreement with the RO's decision was not received or postmarked within one year of the December 31, 2008, notification letter.


CONCLUSION OF LAW

A timely NOD as to the December 2008 rating decision was not filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.305 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veterans Claims Assistance Act (VCAA) does not apply here as the issue of timeliness of an NOD is a jurisdictional matter, not a claim for benefits.  It is the jurisdictional initiation of an appeal and is not evidence-driven within the meaning of the VCAA.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  In any event, the appellant provided evidence in an attempt to establish the timeliness of her NOD and provided relevant argument, to include at a Board hearing.  

The Board acknowledges the duties of a Veterans Law Judge (VLJ) during hearings pursuant to 38 C.F.R. § 3.103(c)(2).  Here, the VLJ identified the issue to the Veteran, and relevant testimony concerning the events concerning the filing of her NOD was elicited.  Neither the Veteran nor her representative has asserted that 
VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  Accordingly, the Board finds that no further action pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010) is necessary, and the Veteran is not prejudiced by a decision at this time.  

The issue in this case is whether the notice of disagreement (NOD) submitted by the Veteran in response to a December 2008 rating decision was timely filed.  The Veteran contends that she drove to the Post Office and mailed her NOD on December 31, 2009.

While the Board sympathizes with the Veteran, it concludes that the NOD here was not timely filed.  The Veteran was notified of the December 2008 rating decision by way of a letter dated December 31, 2008, which also notified her that she had one year within which to file an appeal, or, until December 31, 2009.  The Veteran's NOD in this case was not received by VA until January 11, 2010.  As there is no postmark of record for the NOD, it is presumed that the postmark date is five days prior to date of receipt by VA, excluding Saturdays, Sundays, and legal holidays.  See 38 C.F.R. § 20.305(a), (b).  Applying that presumption, the postmark date for the NOD received by VA on January 11, 2010, is January 4, 2010.  

As both the date of receipt of the NOD and the presumed date of postmark for the NOD are more than one year after December 31, 2008, the NOD is untimely.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302 (2013).

The Board recognizes the Veteran's assertions that she went to the post office on December 31, 2009, to mail the NOD.  However, the Board does not find her assertions to be sufficient to overcome the postmark date presumption, as they are internally inconsistent.  In a February 2010 statement, she stated, "My appeal was walked into the Main Post Office ... [on] 12/31/2009."  She offered no mention of who walked it in, where it was placed, or whether it was postmarked or date stamped.  Then, in her April 2011 substantive appeal, she reported that her son "took the Appeal inside and dropped it in the mail before the post office closed."  Again, there was no mention of handing the letter to an individual or having the letter stamped.  On the contrary, the statement suggests that the son simply "dropped" the NOD letter into a mail receptacle.  Then, in March 2012, the Veteran testified that her son "took the letter in the post office and had it post-marked that day with the lady up front in the post office ... It was stamped in that day."  Given the evolving account of mailing the NOD, and the seemingly contradictory statements as to whether the letter was dropped into a receptacle, handed to an individual working at the post office, or stamped/postmarked, the Board finds the Veteran's statements are not persuasive.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).

To the extent that the Veteran has submitted evidence showing postmark dates versus dates of receipt for various correspondence to and from her and the VA, such evidence does not establish that the subject NOD received on January 11, 2010, was postmarked prior to January 4, 2010.  

While the Veteran has provided reasons for waiting until the last day to mail her NOD, including obtaining medical evidence and attempting to obtain attorney representation, the Board notes that she is and was represented by a service organization, and that she had previously perfected appeals to the Board and therefore, was well aware of the time limits for filing appeals.  There is nothing to indicate that she requested an extension of time to file her NOD.  The Board also notes that the medical evidence submitted in support of her claim was dated in September 2009, months prior to the NOD.  

In any event, while the Board understands the Veteran's difficulties and frustration with the appeals process, the Board notes that difficulties with obtaining medical evidence and timeliness are accounted for in the one year that the Veteran has to send some sort of response indicating disagreement with the decision.  The Veteran is not asked to send a fully formed appeal within one year, rather, merely a notice 
of disagreement to begin the appeals process within the time delineated by the governing laws.  If there were no reasonable deadline to appeal, there would be no finality regarding any VA decision ever issued. 

For the reasons set forth above, the Board finds that a timely notice of disagreement with the December 2008 rating decision was not filed, and the appeal must be denied.  


ORDER

A timely notice of disagreement was not filed as to the December 2008 rating decision, and the appeal is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


